 

Exhibit 10.3

 

[tlogo.jpg]

 

  Crude Oil Transportation Agreement  

   

Between

 

CENIT TRANSPORTE AND LOGÍSTICA DE HIDROCARBUROS S.A.S.

 

and

 

PETROLIFERA PETROLEUM (COLOMBIA) LIMITED

 

Bogotá, D.C., December 1st of 2014

 

 

 

 

[tlogo.jpg]

 

General Information

 

Date of Execution Bogotá, December 1st of 2014

 

Contract No. DC - Crude Oil Transportation Agreement – 003– 2014

 

SENDER PETROLIFERA PETROLEUM (COLOMBIA) LIMITED N.I.T 900.139.306-1

 

Transporter Cenit Transporte and Logística de Hidrocarburos S.A.S. N.I.T
900.531.210-3

 

Economic Conditions

 

Fee 3.3244 USD / Barrel Monetary Condition Not Applicable

 

Sender’s Contracted Capacity

 

Crude Oil 10,000 BPDC Capacity modality Subject to the existence of Excess
Capacity Payment Modality Ship and Pay Term of Provision of the Service Twelve
(12) months

 

Existing Route – Entry and Exit Points

 

Type of Point Point Description Existing Route Orito - Tumaco Point of Entry
Orito: Main tanks’ entry valve Exit Point Tumaco: Main tanks’ entry valve

 

 

 

 

[tlogo.jpg]

 

TABLE OF CONTENTS

 

Clause  1. Definitions and Interpretation 7       Clause  2. Purpose 8      
Clause  3. Service 8       Section 3.01 – Description of the Service: 8 Section
3.02 – Nominations of the Sender 8 Section 3.03 – Delivery and Withdrawal of the
Crude Oil 8 Section 3.04 – Custody of the Crude Oil 9 Section 3.05 – Sender’s
Contracted Capacity 10 Section 3.06 – Disposal of the Not - Utilized Capacity 10
Section 3.07 – Quality Specifications’ Adjustments 10       Clause  4. Term for
the Provision of the Service and Extensions 11       Section 4.01 – Term for the
Provision of the Service: 11 Section 4.02 – Term Extension: 11       Clause  5.
Price and Terms of payment of the Service 12       Section 5.01 – Amount of the
Agreement 12 Section 5.02 –  Modality of Payment of the Service 12 Section 5.03
– Fee 12 Section 5.04 – Payment and Invoicing 12 Section 5.05 – Transportation
Tax 13 Section 5.06 – Adjustments of the Invoicing for Service 14 Section 5.07
Objections 14 Section 5.08 – Common Invoicing Issues 15       Clause  6.
Guarantee 16       Section 6.01 – Amount and Term of the Guarantee 16 Section
6.02 – Enforceability of the Guarantee 16 Section 6.03 – Term of the Guarantee
and Renewals 17 Section 6.04 – Conditions of the Guarantee 17       Clause  7.
Representations of the Parties 17       Section 7.01 – Representations of the
Sender 17 Section 7.02 – Representations of Cenit 18       Clause  8.
Responsibility 19       Clause  9. Licenses, Permits and Authorizations 20      
Clause  10. Exclusion of Labor Relationship 20       Clause  11. Indemnities 21
      Clause  12. Suspension of Service 23       Section 12.01 – Suspension
attributable to the Sender 23

 

3

 

 

[tlogo.jpg]

 

Section 12.02 – Suspension due to Justified Events 23       Clause  13. Direct
Payment with Crude Oil owned by the Sender 24       Clause  14. Corporate
Governance Code and Money Laundering Policies 24       Clause  15. Transparency
Commitment 24       Clause  16. Validity 25       Section 16.01 – Term 25
Section 16.02 – Early Termination by Cenit 25 Section 16.03 – Early Termination
by the Sender 26       Clause  17. Liquidation 26       Clause  18. Assignment
of the Contractual Position 27       Section 18.01 – Assignment by the Sender of
the Contractual Position 27 Section 18.02 – Assignment by Cenit 28      
Clause  19. Confidentiality 28       Clause  20. Default 29       Clause  21.
Notifications 29       Section 21.01 – Requirements 29 Section 21.02 – Effects
of the Notifications 29 Section 21.03 – Change of the Address for the Service of
Notices 29 Section 21.04 – Address for the Service of Notices 29      
Clause  22. Law Applicable 30       Clause  23. Resolution of Controversies 30  
    Clause  24. Integrity of the Agreement and Amendments 30       Section 24.01
– Integrity of the Agreement 30 Section 24.02 – Amendments 31

 

4

 

 

[tlogo.jpg]

 

TABLE OF ANNEXES

 

Annex A Definitions 33 Annex B Entry and Exit Points 36 Annex C Quality of the
Crude Oil to be Transported 37 Annex D Model of the Stand - By Letter of Credit
39 Annex E Direct Payment Terms and Conditions  (Clause  13) 41

 

agreement dc- crude transportation agreement 003-2014

 

5

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

CRUDE OIL TRANSPORTATION AGREEMENT

 

This Crude Oil Transportation Agreement is entered into today, the 1st of
December of 2014 (the “Execution Date”):

 

(1)CENIT TRANSPORTE AND LOGÍSTICA DE HIDROCARBUROS S.A.S., a Colombian
simplified shares’ commercial company, domiciled in the city of Bogotá,
incorporated by private document of the 15th of June of 2012 and registered in
the commercial record on the same date, with commercial registration number No.
02224959 (hereinafter, “Cenit” or the “Transporter”), legally represented by
Eugenio Gómez Hoyos, identified as it appears next to his signature acting in
his capacity as General Attorney, according to the power of attorney granted by
public deed No. 1910 of the 3rd of July of 2013 of Notary 51 of the city of
Bogotá representative duly empowered to enter into this act; and

 

(2)PETROLIFERA PETROLEUM (COLOMBIA) LIMITED a company organized and existing
according to the laws of the Cayman Islands, acting through its Colombian branch
office established with its main place of business in the city of Bogotá
established by Public Deed number 1682 of the 2ndof March of 2007 before the 6th
Notary of the City of Bogotá, with commercial registration No. 01681481
(hereinafter, the “SENDER”) jointly represented for the execution of this
Agreement by Adrian Coral and Alejandra Escobar Herrera, identified as it
appears next to their signatures, authorized for such purposes according to the
certificate of existence and incumbency issued by the Chamber of Commerce of
Bogotá (collectively with Cenit, the “Parties” and, each one of them, a “Party”
or the “Party”).

 

The Parties have agreed to enter into this Agreement which will be governed by
the terms and conditions stipulated in the clauses set forth below, after the
following

 

RECITALS:

 

1.Whereas, Cenit is the owner of the Private - Use Pipeline called Orito –
Tumaco (OTA) (hereinafter, the “Pipeline”).

 

2.Whereas, the SENDER requires the transportation service for Crude Oil Owned by
the SENDER through the Pipeline, which meets the Quality Specifications demanded
by Cenit in Annex D to this Agreement.

 

3.Whereas, Cenit agrees to provide the transportation service in the terms and
conditions established in this Agreement and the SENDER expressly accepts that
said service will be provided under the “Ship and Pay” modality, and provided
according to the provisions of the Transporter’s Manual, applicable to this
Agreement.

 

4.CENIT’S Transporter’s Manual, CENIT’S Compliance Manual, CENIT’S Corporate
Governance Manual, as well as CENIT’S Ethics Code, which are published in the
following website www.cenit-transporte.com as well as in CENIT’S Transporter
Bulletin, apply to this Agreement. Cenit´s Transporter´s Manual can only be
modified by Cenit in strict compliance with the applicable laws.

 

agreement dc- crude transportation agreement 003-2014

 

6

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Based on the foregoing considerations, the Parties have agreed to enter into
this Agreement, which will be governed by the following:

 

CLAUSES

 

Clause 1.Definitions and Interpretation

 

(a)Unless otherwise established, the capitalized terms in this Agreement shall
have the meaning given to them in Annex A hereto. Likewise, the terms defined in
the Transporter’s Manual Applicable to this Agreement. In the event of conflict
between the Definitions contained in Annex A of this Agreement and those set
forth in the Transporter’s Manual, those established in Annex A shall prevail.

 

(b)The headings of the Clauses and of the Sections of this Agreement are
included exclusively for reference and for simple convenience purposes, but do
not limit, define or describe in any way the scope and the intention of the
contents of each one of the respective Clauses or Sections.

 

(c)A reference to a “Clause”, “Section” or “Annex” is a reference to a clause,
section or annex of this Agreement, unless expressly stated otherwise.

 

(d)The words employed in this Agreement in singular include the plural and the
plural includes the singular. In a similar manner, a reference to a gender
includes the references to the other gender.

 

(e)When the words “include” or “including” are utilized in this Agreement, it
shall be construed that the respective lists are declarative and not exclusive.

 

(f)All the references to this Agreement mean this Agreement, including all the
annexes thereof. The words “in this”, “of this”, “to this” and “under this” as
well as other similar expressions, refer to this Agreement as a whole and not to
an Article, Annex, Section or another subdivision in particular.

 

(g)The Parties have taken part in the negotiation and drafting of the clauses of
this Agreement based on the general model published by Cenit in the BTO, and
therefore in case of a doubt or controversy in the construal or application of
any of its clauses, the Parties acknowledge and accept that the Agreement has
been freely negotiated according to the own analyses made by each one of the
parties on it.

 

7

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Clause 2.Purpose

 

Cenit agrees, within the terms and conditions established in this Agreement and
its annexes, to transport Crude Oils owned by the Sender delivered to Cenit,
from the Point of Entry and up to the Exit Point, for up to the Sender’s
Contracted Capacity (as it is defined below). The Sender, in consideration,
agrees to pay to Cenit the Fee in the modality of “ship and pay” for the number
of barrels actually transported in the respective Operation Month and that it is
entitled to transport under the Sender’s Contracted Capacity according to Clause
5 of this Agreement.

 

Clause 3.Service

 

Section 3.01– Description of the Service:

 

(a)The scope of Cenit’s obligations under this Agreement is limited to: (i) to
receive the Crude Oil which complies with the Quality Specifications set forth
in Annex C and the requirements set forth in this Agreement, at the Point of
Entry, for up to the Contracted Capacity established in Section 3.05; (ii) to
transport, custody, transship and to perform the haulage of the Crude Oil owned
by the Sender through the Pipeline up to the Exit Point for up to the Sender’s
Contracted Capacity established in Section 3.05; (iii) to make available to the
Sender or to whoever the Sender authorizes, at the Exit Point, the equivalent of
the Crude Oil owned by the Sender initially delivered by it, adjusted according
to the provisions of this Agreement and the Transporter’s Manual; and (iv) the
temporary and operative storage necessary for the provision of the services
described above (the “Service”).

 

(b)The Service does not include: the segregated transportation of Crude Oil
owned by the Sender, non – operational storage service, the provision of the
loading and offloading in docking areas, treatment of Crude Oils, storage in
export ports or pumping stations, loading, or the provision of port services. It
is the responsibility of the Sender to have the infrastructure required to
perform the aforementioned activities or to hire the respective services. Cenit
does not assume under this Agreement any responsibility whatsoever for the lack
or failure of the services that the Sender must have to carry out the activities
nor included in the Service.

 

(c)The Service will be provided in the terms established in this Agreement and
its annexes, which are integral part of this Agreement.

 

Section 3.02– Nominations of the Sender

 

The SENDER agrees to make the Nominations in compliance with the Nomination
Process established in the Transporter’s Manual. CENIT shall not be obliged to
honor extemporaneous Nominations of the SENDER according to the provisions of
the Transporter’s Manual.

 

Section 3.03– Delivery and Withdrawal of the Crude Oil

 

(a)The Sender shall have the obligation to deliver to Cenit, at the Point of
Entry, the number of Barrels established in the Transportation Program for the
relevant Month of Operation.

 

8

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(b)Cenit may abstain, and such abstention will not mean any responsibility
whatsoever on Cenit’s part, from receiving the Crude Oil owned by the Sender
when: (i) the Crude Oil does not meet the Quality Specifications set forth in
Annex C to this Agreement; (ii) the Crude Oil is not included in the respective
Scheduled Capacity of the relevant Transportation Program according to the
ranges established in this Contract and the Transporter’s Manual; and (iii)
there are no agreements of the Sender in force entered into by the Sender does
not have the facilities or the services that allow the delivery of the Crude Oil
at the Exit Point or its transfer to another transportation, export, storage or
disposal system.

 

(c)Cenit commits to make available to the Sender at the Exit Point, according to
the Transportation Program, the equivalent of the Crude Oil that Cenit would
have received from the Sender at the point of entry: (i) adjusted according to
the procedure for Volumetric Compensation by Quality established in the
Transporter’s Manual, less (ii) any reduction in weight or volume due to Non –
Identifiable Losses, as determined by the Transporter’s Manual; or (iii)
reduction or loss of Crude Oil derived from the occurrence of any Justified
Event that prevents Cenit from making available to the Sender all the Crude Oil
received.

 

(d)The Sender commits to receive and to withdraw the Crude Oil, directly or
through a person empowered to do so, at the Exit Point, as determined in the
Transportation Program of the relevant Month of Operations, according to the
provisions of this Agreement. In the event that the Sender empowers a third
party to receive or withdraw the Crude Oil to be delivered by Cenit, it must
take all necessary measures to that person receives the Crude Oil according to
the provisions of this Agreement, and in all cases the Sender will be
responsible for the removal of the Crude Oil, as well as of the compliance with
all the obligations and duties established in this Agreement. In case that the
Sender or the third party designated to do so do not remove Crude Oil at the
Exit Point, the provisions established in the Transporter’s Manual will apply.

 

(e)Before the Nomination, and for the purposes of withdrawing the Crude Oil, the
Sender must enter into Agreements with other transporters or with port
operators, as it may be required, to ensure the delivery of the Crude Oils at
the Exit Point without affecting the operation of the Pipeline. For these
purposes, at Cenit’s discretion, the Sender must evidence the contracted
capacity for the evacuation or handling of the Crude Oil, through any of the
pipelines or ports after the Pipeline’s Exit Point which allows it to evacuate
the Crude Oil, including, and if such is the case, the contracted capacity of
evacuation of the recipient that it has named.

 

Section 3.04– Custody of the Crude Oil

 

Cenit commits has the obligation of custody of the Crude Oil as from the instant
in which the Sender delivers it to Cenit at the Point of Entry, and up to the
instant in which Cenit makes available to the Sender or to the person empowered
by it, of the equivalent of the Crude Oil at the Exit Point, according to the
Transportation Program for the relevant Month of Operation. In the event that
the Sender or the recipient appointed by it does not receive the Crude Oil at
the Exit Point under the terms and conditions set forth in the Transporter’s
Manual, Cenit’s responsibility to maintain the custody of the Crude Oil will
cease and, without prejudice to the acknowledgement of the payments that the
Sender must make in favor of Cenit in the terms set forth in this Agreement.

 

9

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Section 3.05– Sender’s Contracted Capacity

 

(a)Throughout the Term for the Provision of the Service, the Sender shall be
entitled to a contracted capacity subject to the existence of Excess Capacity
for the transportation of Crude Oil owned by the Sender for up to 10,000 BPDC
(the “Contracted Capacity”), provided that the Quality Specifications of the
Crude Oil owned by the Sender meet those established in this Agreement.

 

(b)If the Sender were to nominate a volume higher than its Contracted Capacity
(the “Additional Capacity”), said capacity will be subject to the existence of
Excess Capacity and it must be subject to the Nomination Process established in
the Transporter’s Manual for the Excess Capacity.

 

(c)It will not be considered as breach of the Agreement and it will not generate
any responsibility whatsoever for Cenit the non – acceptance of the Nomination
that, due to Additional Capacity, makes the Sender, when such rejection is due
to the lack of Excess Capacity or, if there is Excess Capacity, it is not enough
to accept all the Additional Capacity nominated.

 

Section 3.06– Disposal of the Not - Utilized Capacity

 

(a)The Not - Utilized Capacity (as this term is defined below) will be offered
by Cenit as part of the Excess Capacity in the Month of Operation in which it
takes place.

 

(b)It is construed as Not - Utilized Capacity the part or all the Contracted
Capacity of a sender that: (i) is not Nominated by the sender; (ii) had been
Nominated and accepted in the Scheduled Capacity, but that will not be utilized
by the sender; or (iii) has not been used in the terms of Resolution 72 145 of
the 7th of May of 2014 for the Released Capacity (the “Not - Utilized
Capacity”).

 

(c)The utilization on Cenit’s part of the Not - Utilized Capacity according to
the provisions of Section 3.06(a) above will not generate any right of
compensation or any other right in favor of the senders.

 

Section 3.07– Quality Specifications’ Adjustments

 

(a)The Parties acknowledge and accept that the Effective Capacity of the
Pipeline can have variations as a function of the quality of the Crude Oil
delivered by the Sender.

 

10

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(b)In the event that the Sender nominates for transportation Crude Oil that does
not meet the Quality Specifications established in Annex C, which together with
all the Crude Oils nominated in the Pipeline may generate a reduction of the
Effective Capacity of the Pipeline, or can affect or be disadvantageous for the
quality of the other Crude Oils to be delivered for transportation on the
Pipeline, Cenit will consider this effect and it could be reflected in a
reduction of the capacity to be assigned to the Sender as a consequence of the
change of Quality Specifications and that will not vary or reduce the amount
payable by the Sender, in the terms and conditions set forth by Clause 5 of this
Agreement.

 

(c)In the event that the Sender delivers for the provision of the Service Crude
Oil that does not meet the Quality Specifications set forth in Annex C and that
affects the Effective Capacity of the Pipeline, the Sender accepts, provided
that it is operationally possible, that a smaller amount will be transported due
to the change of quality of the Crude Oil to be delivered or that the Service
will not be provided if such change of the quality of the Crude Oil prevents its
transportation without varying or reducing the amount payable by the Sender, in
the terms and conditions set forth in Clause 5 of this Agreement.

 

Notwithstanding the foregoing, the Sender will be the sole responsible for the
impacts that may occur because of the delivery of a quantity different from the
one nominated, in relation to the mix of Crude Oil transported by Cenit to the
other Senders of the Pipeline, and therefore, as from this moment, the Sender
ensures and guarantees that it will hold Cenit harmless for this reason if any
claim, damage cost or loss derived from affecting the blend occurs.

 

Clause 4.Term for the Provision of the Service and Extensions

 

Section 4.01– Term for the Provision of the Service:

 

(a)The initial term for the provision of the Service for up to the Contracted
Capacity corresponds to twelve (12) months as from the first day of December of
two thousand and fourteen (2014). Such term will be automatically extended by
equal or (sic) successive twelve (12) – month periods according to the
provisions of Section 4.02 (hereinafter the initial term and its extensions
shall be called the “Term for the Provision of the Service”).

 

(b)Without prejudice to the provisions of 0 above, the Term for the Provision of
the Service will end in the cases of early termination of the Agreement as peer
the provisions of Clause 16.

 

Section 4.02– Term Extension:

 

(a)The Term for the Provision of the Service established in Section 4.02 of the
Agreement will be automatically extended by successive twelve (12) – month
periods, unless one of the Parties informs the other of its desire not to extend
the Agreement. The non - extension notice must be given, in writing, at least
three (3) months before the date of termination of the Term for the Provision of
the Service. Once the notice of the intention not to extend the Agreement has
been given, it shall be construed that the same will terminate on the last day
of the Term for the Provision of the Service.

 

11

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(b)Unless the Parties agree otherwise, the terms and conditions established in
this Agreement will be applicable to the provision of the Service during any of
its extensions.

 

Clause 5.Price and Terms of payment of the Service

 

Section 5.01– Amount of the Agreement

 

The amount of this Agreement is undetermined. Its final value will correspond to
the total value of the product of the addition of all the invoices issued by
Cenit for the payment of the Fee and it will be established once it is ended and
the final settlement thereof is made according to the provisions of Clause 17 of
this Agreement.

 

Under no circumstances may the Sender be exonerated or released from its
responsibility to pay the Fee for the number of barrels actually transported in
the respective Month of Operation during the Term for the Provision of the
Service as per the provisions of this Agreement.

 

Section 5.02– Modality of Payment of the Service

 

The Agreement is made under the “Ship and Pay” modality, so the Sender,
throughout the Term for the Provision of the Service, has the obligation to pay
to Cenit all the Fee established in Section 5.03 of this Agreement, times the
number of Barrels effectively transported in the respective Month of Operation.

 

Section 5.03– Fee

 

The Sender agrees, irrevocably and unconditionally, by the execution of this
Agreement to the payment of the fee approved by the Ministry of Mines and Energy
for each Barrel effectively transported under the Sender’s Contracted Capacity
namely the sum of US$ 3.3244 per Barrel (the “Fee”). The Fee must be paid by the
Sender pursuant to the provisions of Section 5.04 of this Agreement.

 

“The Fee will be readjusted on an annual basis, on the first (1st) day of July
of every year using the formula for the calculation of the so – called “Factor
Φ” which has been defined by Resolutions No. 72 146 of the 7th of May of
2014 and 72 216 of 2014  “whereby the methodology for the determination of fees
for the transportation of Crude Oil through pipelines is established”, enacted
by the Ministry of Mines and Energy, as amended, supplemented or replaced from
time to time.

 

Section 5.04– Payment and Invoicing

 

(a)Invoicing: Cenit will send to the Sender no later than on the twentieth
(20th) day of each Calendar Month, the invoice with the amount that the Sender
must pay for the Service.

 

(b)Amount Payable by the Sender: The Sender irrevocably and unconditionally
agrees to pay for the Service the sum of money resulting from the multiplication
of the Fee, by the number of Barrels nominated and accepted for the Month of
Operation, without prejudice to the credit notes contemplated by Section 5.06.

 

12

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(c)Frequency and Term for the Payment: The Sender irrevocably and
unconditionally agrees to pay the sums of money established in Section 5.04(b),
on a monthly basis (as applicalbe), within thirty (30) Days after the date in
which Cenit produces the invoice for the provision of the Service.

 

(d)Currency of Payment: The payments will be made in Colombian pesos using the
arithmetic average of the Representative Market Rate certified by the Financial
Superintendence or the entity that takes its place, of the first day of the
month that corresponds to the Service invoice.

 

(e)Place of Payment: The Sender must make the payment by bank deposit or
transfer into any of the bank accounts that Cenit, as the holder, informs to the
Sender in each invoice.

 

Section 5.05– Transportation Tax

 

(a)The Sender shall be responsible for the transportation tax as per the
provisions of the regulations in force. The calculation of the amount payable as
transportation tax on the Sender’s charge will be made based on the “Net
Standard Volume” (“NSV”) without considering the compensation reported in the
Volumetric Compensation by Quality of the Pipeline and certified by the
independent inspector at the Point of Entry of the Pipeline.

 

(b)The process for the payment of the transportation tax will be performed by
Cenit in its capacity as Transporter. However, the amount determined according
to the legal procedure in force will be paid to Cenit by the Sender.

 

(c)The transportation tax will be invoiced on a quarterly basis, independent
from the invoices for the Service, no later than twenty (20) Days after the
closing of the Volumetric Compensation by Quality of the last month of the
quarter, by the issuance of an invoice or equivalent document in Colombian pesos
charged to the Sender, based on the NSV to which the Volumetric Compensation by
Quality has not been applied. The Sender irrevocably agrees to pay the invoice
or equivalent document in Colombian Pesos within fifteen (15) Days after the
filing of the invoice or bill issued by Cenit. The objections to the invoice
will not interrupt the term for the payment of the invoice. The delays in the
payment thereof will generate late payment interest.

 

(d)For information purposes, Cenit will send to the Sender the information of
the estimate of the amount of the transportation tax every month, on the last
day of the month after the closing of the Volumetric Compensation by Quality at
the latest.

 

(e)The adjustments in the invoicing or equivalent document related to the
Transportation tax, will be made when: (i) there are adjustments in the amount
charged to the Sender, derived from the calculation received by the Ministry of
Mines and Energy; or (ii) there are adjustments due to objections to the
invoices, as per the procedure set forth by the Parties. Those adjustments will
be acknowledged and offset by Cenit against the amounts of the liquidation of
the immediately subsequent quarter.

 

13

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Section 5.06– Adjustments of the Invoicing for Service

 

(a)Cenit will make adjustments of the invoices based on the “Gross Standard
Volumes” reported in the CVC of each Pipeline and certified by the Independent
Inspector of the Pipeline’s Entry Point.

 

(b)Cenit will make adjustments of the invoices based on the volumes invoiced and
the volumes actually transported. If as a result of the adjustment the subject
matter of this item it is determined that the SENDER made an excess payment for
the Service, CENIT will compensate the SENDER by generating a credit note for
the amounts paid in excess, in favor of the SENDER, to be credited to the
invoices issued for the services provided under this Agreement or under other
agreements entered into by the SENDER and CENIT. In case that the Term for the
Provision of the Service hereunder has ended or if there is no other contractual
relationship between CENIT and the SENDER, CENIT will pay back the excess amount
within thirty (30) business days after the acknowledgement made by CENIT. If, on
the contrary, it paid an amount lower than the one that it should have paid for
volumes actually offloaded, CENIT will issue the respective adjustment invoice,
which must be paid within thirty (30) Days after the date in which it was
issued, using the TRM of the first day of provision of the Service to which the
adjustment corresponds; the TRM must be certified by the Financial
Superintendence or the entity that takes its place.

 

Section 5.07Objections

 

Without prejudice of making the respective payment within the term established
in Section 5.04(c) and 5.05 (c), if the Sender does not agree with any invoice
presented by Cenit, it will so inform to the latter in writing. The Parties will
act in a prompt and joint manner to determine the reason of the difference
within a term of fifteen (15) business Days after the communication of the
Sender, which must be submitted by the Sender with all the vouchers or evidences
to support the objection.

 

(a)If the objection is accepted, the Parties will observe the following rules:

 

(i)If the Parties find that the Sender paid in excess, and provided that the
Term for the Provision of the Service has not ended, Cenit will acknowledge it
to the Sender generating a credit note for the Service in favor of the Sender to
be credited in the invoicing issued for the services provided under this
Agreement or under other agreements between the Sender and Cenit. In case that
the Term for the Provision of the Service under this Agreement has ended or if
there are no other contractual relationships between Cenit and the Sender, Cenit
will pay back the excess amount charged within thirty (30) business Days after
the acknowledgement by Cenit.

 

14

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(ii)If the Parties determine that the Sender paid an amount lower than the one
determined in the invoice, the Sender will pay to Cenit within thirty (30) Days
after the expiration of the term mentioned in the first part of Section 5.07 all
the amounts owed to Cenit.

 

(b)In case that Cenit does not accept the objection presented by the Sender,
once the term established in the first part of Section 5.07 has lapsed, it will
so inform to the Sender in writing within the next fifteen (15) business days,
giving the explanations required and attaching all pertinent supporting data;
and of the discrepancy between the Parties persist, the mechanisms for the
resolution of controversies set forth in this Agreement will be activated.

 

Section 5.08– Common Invoicing Issues

 

(a)Late Payment: the delay in the payment of any invoice, as per the provisions
of this clause, will generate the payment, on the charge of the Sender, of late
payment interests at the maximum rate legally allowed for commercial late
payment interest calculated from the date in which the relevant invoice had to
be paid and until the actual payment thereof by the Sender. The interest will be
calculated and paid in Colombian pesos using the average Representative Market
Rate of the Days in which the late payment interest accrues.

 

(b)Late Payment Interest Invoices: The invoices for the payment of late payment
interest as per the preceding sub - section must be paid by the Sender no later
than thirty (30) Days after the date of issuance thereof by Cenit in the terms
of this Section.

 

(c)Source of Payment: The amounts deposited by the Sender in any of Cenit’s bank
accounts must come from the Sender’s own accounts who, in a written document at
the beginning of the Agreement will certify the origin of its funds. The
foregoing is pursuant to Cenit’s Compliance Manual.

 

(d)Invoices’ Review: Cenit, in order to facilitate and streamline the
verification of the invoices by the Sender, will send, by electronic mail, in
PDF format, to the electronic address determined by the Sender in this
Agreement, a copy of the respective invoices.

 

(e)Invoice Date: For all the purposes of this Agreement, it shall be construed
that an invoice has been presented by Cenit to the Sender on the date in which
the same has been sent by electronic mail or fax to the electronic address or to
the fax number set forth in this Agreement. Simultaneously, or on the next day,
Cenit will forward the originals of the invoices with the respective supporting
data to the offices of the Sender. The Sender agrees to receive the invoice once
it is filed by Cenit.

 

15

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Clause 6.Guarantee

 

Section 6.01– Amount and Term of the Guarantee

 

(a)In order to guaranty the compliance with the Sender’s payment obligations
under this Agreement, including the payment of the invoices issued by Cenit as
well as the late payment interest generated by the default of the Sender, the
Sender agrees to establish in favor of Cenit as insured and Beneficiary and to
deliver to Cenit, a Guarantee within thirty (30) Days after this Agreement’s
Execution Date for an amount equivalent to three (3) months of Service, amount
that is obtained from multiplying the Fee by the Sender’s Contracted Capacity,
by ninety (90) Days, with a term if at least fifteen (15) months (the
“Guarantee”).

 

(b)The Sender mat establish any of the following modalities of Guarantee:

 

(i)A surety covering the payment of the Services, issued by an insurance company
legally established in Colombia and duly authorized by the Financial
Superintendence to operate in the country.

 

If this is the modality of Guarantee chosen by the Sender, within the term
established in this Section for its delivery, the Sender must deliver to Cenit
the certificate issued by the insurance company evidencing the payment of one
hundred per cent (100%) of the respective premium; or;

 

(ii)An irrevocable Stand - By Letter of Credit payable upon demand issued by (i)
a banking establishment authorized to operate in Colombia with credit rating of
at least A+ for its long – term debt in pesos, or (ii) a foreign financial
entity that has representation or a confirming and paying bank in Colombia, with
long – term debt risk rating in dollars not worse than that of the external
sovereign debt of Colombia issued according to the International Standby
Practices (ISP98) of the International Chamber of Commerce, for which it may use
the form contained in Annex D to this Agreement.

 

Section 6.02– Enforceability of the Guarantee

 

(a)Cenit may enforce the Guarantee, in whole on in part and on demand, when
faced with a breach of the payment obligations of the Sender under Agreement.

 

(b)For the case of the insurance policy, the Guarantee may be made effective
when the Sender breaches any of the payment obligations assumed with Cenit, by
virtue of the Agreement, against the presentation of one of the following
documents to the insurance company: (i) the claim filed by Cenit with the
insurance company; or (ii) in the event of a dispute between the parties, a copy
of the decision that settles it and certification of Cenit stating that the
Sender has not complied with any obligation derived from the Agreement or it has
not complied with the payment obligation determined by the competent judge
within the term set forth by it.

 

16

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Section 6.03– Term of the Guarantee and Renewals

 

(a)Notwithstanding the fact that the Guarantee is issued according to the terms
of Section 6.01 of this Agreement, the Sender must have at all times and
maintain in force the Guarantee during the term of the Provision of the Service
plus ninety (90) Days. The Sender must renew the Guarantee for the Term for the
Provision of the Service, as per the rules established in the preceding items as
correspond to a surety or to “Stand - by” letters of credit, at least thirty
(30) Days before the end of the initial term or its extension, as the case may
be. Likewise, for purposes of the renewal of the Guarantee for the Term for the
Provision of the Service, it may change the modality, namely, switching from
surety to Stand - By Letter of Credit or vice versa.

 

(b)It will be a condition indispensable for the provision of the Service to
establish and maintain the Guarantee for the Term for the Provision of the
Service. In consequence, Cenit may suspender the provision of the Service or
terminate the Agreement in an early manner when the Guarantee for the Term for
the Provision of the Service is not in force or when it is not renewed for at
least thirty (30) Days before the initial term thereof or of its extension, as
the case may be, and that will not release the Sender from its payment
obligations and other obligations derived from this Agreement.

 

Section 6.04– Conditions of the Guarantee

 

(a)In the case of local financial institutions, the Guarantee must expressly
state that the issuer waives the benefit of excussion contemplated in article
2.383 of the Civil Code. In the case of Guarantees issued by foreign financial
institutions, it must express that it is on demand and irrevocable and the
benefit of excussion or similar ones must be waived.

 

(b)The performance bond (surety) will not expire due to the lack of payment of
the premium or because of unilateral revocation thereof, and its text must state
it.

 

(c)If the insurance company or entity that grants the Guarantee establishes any
percentage as deductible and makes it effective in the case of a loss, the
amount to be cancelled will be assumed by the Sender.

 

(d)The deductions made by the company issuing the Guarantee will be on the
Sender’s charge so Cenit shall receive the total amount charged within the
insured values.

 

Clause 7.Representations of the Parties

 

Section 7.01– Representations of the Sender

 

The Sender represents, in favor and to the benefit of Cenit, that:

 

(a)It is a company with presence in the Republic of Colombia, established
according to the Colombian legislation.

 

(b)Is fully qualified according to the laws of the Republic of Colombia, its
corporate by – laws and other provisions of a corporate nature to enter into
this Agreement and comply with the obligations acquired by virtue of it, and the
execution and performance thereof have been authorized according to all the
corporate requirements and other corresponding authorizations.

 

17

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(c)The execution and performance of the Agreement is not a breach or default of
the terms or provisions of any agreement or contract in which it is party, its
by – laws, or any law, regulation or court order.

 

(d)This Agreement is a valid and binding obligation of the Sender and is
enforceable according to the terms and conditions thereof, excepting for the
general rights of the creditors under reorganization or business liquidation
proceedings.

 

(e)Knows and accepts the Transporter’s Manual of the Pipeline in all of its
terms, which is integrally applicable to this Agreement.

 

(f)It is not a person or entity that has been forbidden to enter into
transactions or negotiations for persons of the United States of America, under
any of the programs of sanction of the United States of America by the Office of
Foreign Assets Control (“OFAC”) of the Treasury Department of the United States
of America; or that has been included or is included in future within the
sanctions imposed, among other, under the U. N. Security Council, the European
Union or Switzerland.

 

(g)Understands that this Agreement is subject to the legislation in force,
Resolution 72145 of 2014 and Resolution 72146 of 2014, or those that amend, add
to or repeal them, as well as to the Transporter’s Manual and its annexes, all
of which it knows.

 

Section 7.02– Representations of Cenit

 

Cenit represents, in favor and to the benefit of the Sender, that:

 

(a)It is a simplified shares’ company incorporated in the Republic of Colombia,
according to the Colombian legislation, dedicated, among other things, to the
construction, operation and maintenance of the Pipelines.

 

(b)It is fully qualified according to the laws of the Republic of Colombia, its
corporate by – laws and other provisions of a corporate nature to enter into
this Agreement and to comply with the obligations acquired by virtue of it, and
the execution and performance thereof have been authorized according to all the
corporate requirements and other corresponding actions.

 

(c)The execution and performance of the Agreement is not a breach or default of
the terms or provisions of any agreement or contract in which it is party, its
by – laws, or any law, regulation or court order.

 

(d)This Agreement is a valid and binding obligation of Cenit and is enforceable
according to the terms and conditions thereof, excepting for the general rights
of the creditors under reorganization or business liquidation proceedings.

 

18

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(e)It is not a person or entity that has been forbidden to enter into
transactions or negotiations for persons of the United States of America, under
any of the programs of sanction of the United States of America by the Office of
Foreign Assets Control (“OFAC”) of the Treasury Department of the United States
of America; or that has been included or is included in future within the
sanctions imposed, among other, under the U. N. Security Council, the European
Union or Switzerland.

 

(f)Understands that this Agreement is subject to the legislation in force,
Resolution 72145 of 2014 and Resolution 72146 of 2014, or those that amend, add
to or repeal them, as well as to the Transporter’s Manual and its annexes, all
of which it knows.

 

Clause 8.Responsibility

 

Each Party will be responsible for the losses or damages caused to the other
Party for the failure to comply with its obligations under this Agreement and
its Annexes, in the terms established in this clause.

 

Without prejudice to the foregoing and to all other responsibilities established
in the Transporter’s Manual, the Parties will be answerable as follows:

 

(a)None of the parties will be liable to the other, under no circumstances
whatsoever, for any indirect, special or consequential damages

 

(b)In case of Non – Identifiable in excess to those identified in the
Transporter’s Manual or the legal provision that amend them, attributable to
CENIT, CENIT will indemnify the damages suffered by the SENDER. For such
purposes, the Parties represent, accept and understand that unless the loss or
damage or Non – Identifiable Losses that exceed the percentages established in
the Transporter’s Manual caused by willful misconduct or gross negligence of
CENIT, CENIT will only be answerable (i) for direct damages up to seventy five
per cent (75% of the Declared Value of the Crude Oil Barrels lost, and (ii) as
loss of profit duly proven, for up to twenty five per cent (25%) of the amount
that must be indemnified by CENIT according to the provisions of sub - paragraph
(i) above. All of the foregoing provided that the damages are duly proven.

 

(c)In the case of losses or damages derived from the fact that CENIT has not
transported the capacity Nominated by the SENDER and accepted by CENIT, it will
pay, as direct damages and loss of profit, duly proven, up to a maximum sum of
money equivalent to one hundred per cent (100%) of the Fee, multiplied by each
number of Barrels that were not transported. This limitation will not be
applicable in the cases of willful misconduct or gross negligence of CENIT.

 

(d)In the cases of losses or damages derived from causes other than those
established in sub - paragraphs (a) and (b) above for causes attributable to
Cenit, it will be answerable only for direct loss and loss of profit for a sum
of money of up to 100% of the Fee multiplied by the number of barrels nominated
by the SENDER for the Month of Operation in which the damage or loss occurred.
The foregoing limitation will not apply in the cases of willful misconduct or
gross negligence of CENIT.

 

19

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(e)The compliance with the legal obligations that correspond to each one of the
Parties, including, but not limited to those related to the personnel, the
compliance of environmental provisions, those related to the legality of the
intellectual property rights, of the tax provisions or other similar ones, is on
the charge and the sole responsibility of the Party to which said obligation
corresponds and its breach will only affect that Party.

 

(f)The fact that one of the parties does not enforce any of the provisions of
this contract from the other at any time will not be deemed as a waiver of the
enforcement of such stipulation, unless it is so notified by the other Party. No
waiver to argue a breach of this Agreement will be deemed as a waiver to enforce
any other breach.

 

(g)The Parties represent that they know the public order and security situation
of the areas in which the agreement will be implemented, in whole or in part,
and each Party assumes its sole and exclusive responsibility for the risks
derived from such conditions and, therefore, they cannot bring any claim or
action whatsoever against the other Party for damages, losses, injuries,
suffered by that other Party in its assets or property, its personnel, agents,
contractors, subcontractors (including employees or factors) because of the
public order and safety conditions.

 

Clause 9.Licenses, Permits and Authorizations

 

The Parties agree to have or obtain and keep in force all the licenses, permits
and authorizations required for the compliance with the purpose of the
Agreement. Each Party will be individually answerable for all the risks, fines,
sanctions or damages that accrue because of the lack of any license, permit or
authorization that it has the obligation to obtain and in that sense it will
indemnify and hold harmless and defend the other party for that fact before the
authorities, judges and third parties.

 

Clause 10.Exclusion of Labor Relationship

 

(a)This Agreement establishes a relationship that is exclusively commercial
between the Parties, associated to the provision of the Service, so this
Agreement does not configure labor or subordination relationship, or
intermediation whatsoever between the Parties, or between any one of them and
the personnel that, by virtue of the Agreement, each Party designates for the
compliance thereof.

 

(b)Each Party and its subcontractors, and the workers of both of them, will not
have labor subordination to the other Party, and will not be intermediaries
thereof and will have full technical, administrative and management autonomy, in
respect of their obligations under this Agreement. Therefore, each Party will
assume all risks, utilizing their own means and hiring the personnel required
for the performance of this Agreement and, in the execution and timely
performance thereof it will strictly comply with its labor obligations as the
true and only employer of its workers, as the case may be. Each Party agrees to
hold the other Party harmless from any claim it receives because of the breach
of the aforementioned provisions. Hence, the execution of this Agreement does
not constitute the establishment of a franchise, joint venture, or company, and
it does not create a relationship of employee or commercial agent between the
Parties.

 

20

 

  

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(c)None of the Parties is authorized to act in the name or on behalf of the
other, unless expressly authorized in writing.

 

Clause 11.Indemnities

 

(a)Indemnity of each Party: Without prejudice to the provisions of Clause 8 of
this Agreement, both the Sender and Cenit, in an independent manner, will be
answerable one to another for any and all direct and foreseeable damages that
are attributable to their sole responsibility or to that of their employees or
factors throughout the term of the Agreement or as a consequence thereof, and
commit to protect and fully release the other Party and its managers, employees
and agents, from all and / or any claims, lawsuits or actions, responsibility,
costs, expenses, damage or loss derived from acts that are attributable to its
sole responsibility or to that of its employees or factors.

 

(b)Procedure: In case that any of the Parties seeks to be held harmless because
of the indemnification obligations set forth in this Clause, the claimant Party
interested in it must notify the other Party (hereinafter, the “Debtor Party”)
in a timely manner of the existence of the process, claim or loss.

 

(c)In case of judicial requirements, the claimant Party must answer the lawsuit
in a timely manner and implead the Debtor Party, as the case may be, unless the
Parties by mutual consent reach a direct agreement. The Debtor Party cannot
argue or file a remedy regarding the existence of an arbitration clause in this
Agreement.

 

(d)In the case of administrative proceedings, the claimant Party must file on
time the relevant remedies before the government.

 

(e)The Parties may agree at any time that the Debtor Party assumes directly the
judicial or administrative defense of the claimant Party. In such event, the
claimant Party will give all the cooperation and assistance to the Debtor Party
in the adoption of measures and actions necessary or convenient in the course of
the proceedings, including the granting of powers of attorney.

 

(f)The Parties agree that neither the claimant Party nor the Debtor Party may
conciliate, settle or in any way consent or commit in any issue of the
proceeding regarding which the claimant Party seeks to be indemnified or
defended by the Debtor Party, without the prior consent of the other Party,
unless the settlement, conciliation or consent includes the unconditional
release of the Claimant Party or of the Debtor Party, as the case may be, from
any responsibility derived from the procedure. The aforementioned consent cannot
be unreasonably refused or delayed by the party from whom it was asked that such
consent would be given.

 

21

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(g)The claimant Party and the Debtor Party must maintain a close and permanent
coordination regarding the situation and the state of any action or means of
defense that the claimant Party had filed or started. If by agreement of the
Parties, the Debtor Party assumed the defense in a direct manner, it must
maintain the claimant Party informed of the state and progress of the
proceedings. Likewise, the claimant Party must inform the Debtor Party of the
state and progress of the procedure.

 

(h)Once the procedure has concluded, as the case may be, the Debtor Party will
have the obligation to pay the claimant Party within a term of no more than
sixty (60) Days, counted from the date in which the Debtor Party receives the
written communication of the claimant Party regarding the conclusion of the
procedure, the amount established in the resolution, judgment, arbitration award
or act that ends the proceedings, including all interest, late payment interest
and penalties applicable, as determined in the respective act.

 

(i)In case that the decision of the Debtor Party is not to start or bring
actions or means of defense of, is such is the case, not to make the defense and
respective clarifications, the Debtor Party will proceed to pay to the claimant
Party the amount that corresponds according to the notification of the claim of
third parties received, being, as of the date of payment, fully released from
any liability for said procedure or requirement.

 

(j)The strategy of defense must see that the claimant Party is not affected
because of losses or other damages. In case that these preemptive measures,
annex or similar measures affecting the operations of the claimant Party are
decreed, the Debtor Party will carry out the legal activities required in order
to lift or suspend such measures, and it must act with due diligence and
swiftness.

 

(k)Regarding any claim of the claimant Party, according to the provisions of
this Agreement, the Debtor Party must make the respective payment:

 

(i)Within sixty (60) Days after the date in which the claim was made, in case
that it refers to an issue regarding which there is no controversy whatsoever
between the Parties; or

 

(ii)Within sixty (60) Days after the date of the firm act that decides about, or
the agreement reached regarding the claim, in case that there is controversy
among the Parties in respect thereof.

 

(l)The Parties agree to cooperate to the fullest extent possible in respect to
any claim of third parties by virtue of this Agreement.

 

If after the date in which the respective judicial or administrative proceedings
have ended there is a controversy between the Parties regarding the indemnity
obligation, the same will be solved using the mechanisms established in Clause
23 of this Agreement.

 

(m)Impleader: Based on this clause, and if deemed as necessary, any of the
Parties may implead the other Party in any type of proceedings brought against
it.

 

22

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(n)Special Indemnity of the Sender: The Sender shall release and hold Cenit
harmless for any damage or loss suffered by Cenit as a consequence of the lack
of receipt of the Crude Oil at the Exit Point.

 

Clause 12.Suspension of Service

 

Section 12.01– Suspension attributable to the Sender

 

(a)Cenit will have the right to suspend the Service, when faced with events that
represent the breach of any of the payment obligations of the Sender. For such
purposes, a communication sent by Cenit to the Sender notifying of the default,
explaining the reasons thereof and contributing the relevant evidences or
supporting data will suffice. Cenit grants to the Sender a term of five (5) Days
to cure the breach (the “Grace Period”). If upon the expiration of the Grace
Period the Sender has not cured the default, Cenit may suspend the Service and
in no case the Sender will be entitled to any indemnification whatsoever. The
restart of the provision of the Services shall be subject to the prior written
approval of Cenit.

 

(b)The suspension of the Service does not release or exonerate the Sender from
its obligation to pay the Fee for the barrels actually transported.

 

Section 12.02– Suspension due to Justified Events

 

In case of occurrence of a Justified Event that suspends or affects i whole or
in part the provision of the Service:

 

(a)Cenit must give notice of the occurrence thereof to the sender, in writing,
no later than twenty four (24) hours after the time in which it is aware of the
occurrence of the Justified Event, committing to send a report within the next
five (5) business days.

 

(b)Cenit must do all reasonable things required to reestablish, as soon as
practicable, the Service and the compliance with the obligations of the
Agreement. Likewise, it must use all reasonable efforts to minimize or mitigate
any delay or additional costs that may occur, and keep the Sender informed of
the progress.

 

(c)If the suspension of the Service is due to a defect typical of, or inherent
to, the Crude Oil or negligence imputable to the Sender, the Sender will be
answerable according to the provisions of Clause 8 of this Agreement.

 

(d)Once the circumstances that caused the Event cease, Cenit will send a
notification to the Sender for the purposes of notifying the resumption of the
Service, also resuming, in an automatic manner, the obligation to pay.

 

23

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Clause 13.Direct Payment with Crude Oil owned by the Sender

 

(a)Without prejudice to any other right or prerogative, Cenit may apply the
provisions of Article 60 of Law 1676 of 2013; provided that the Sender is in
breach of (i) its payment obligations derived from this Agreement; or (ii) its
obligation to establish and maintain the Guarantee, according to Clause 6, for
the purposes of satisfying the defaulted obligation through the direct payment
with the Crude Oils owned by the Sender, in the terms established in Annex E of
this Agreement.

 

(b)For the purposes of exercising the direct payment, Cenit shall have the
obligation to send a Provisional Notice to the Sender, once thirty (30) Days as
from the date in which the Sender failed to comply with its payment obligation
have lapsed, without having cured said default.

 

(c)Cenit may directly pay itself if, ten (10) Days after the date of the
Provisional Notice, the Sender has not cured its default.

 

(d)The costs and all other expenses incurred by Cenit for these purposes shall
be on the sole charge of the Sender.

 

Clause 14.Corporate Governance Code and Money Laundering Policies

 

The Sender commits to:

 

(a)The Sender agrees to uphold and abide by the Corporate Governance Code and
Cenit’s Ethics’ Code.

 

(b)Each one of the parties agree to report to the other the incidents or issues
that may affect its image and / or that of Cenit, within three (3) Business Days
after the occurrence thereof, in order to handled them in a consensual manner.

 

Clause 15.Transparency Commitment

 

The Parties commit to:

 

(a)To maintain appropriate conducts and controls to guaranty an ethic
performance in agreement with the regulations in force.

 

(b)To refrain from making (directly or indirectly, or through employees,
representatives, affiliates or contractors), payments, loans, gifts, gratuities,
commissions to employees, directors, managers, contractors or suppliers of
Cenit, public servants, members of bodies elected by popular vote, or political
parties, in order to induce such persons to do something or to make a decision
or to use their influence in order to contribute in obtaining or keeping
businesses in relation to the Agreement.

 

24

 

  

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(c)To refrain from generating inaccurate records or data, or from disseminating
information that affects the image of the other Party when it is based on
assumptions that have not been proven.

 

(d)To prevent any situation that could generate a conflict of interest.

 

(e)To communicate in a mutual and reciprocal manner any departure from the line
of conduct set forth in this clause.

 

Sole Paragraph

 

The Sender declares that it knows and accepts Cenit’s Ethics’ Code. In case that
Cenit determines that the Sender has incurred in conducts that are in breach of
this clause, it may terminate this Agreement.

 

Clause 16.Validity

 

Section 16.01– Term

 

This Agreement will be in force on the Date of Execution and will remain in
force throughout the Term for the Provision of the Service and until its final
winding up by the Parties, unless it is terminated according to Section 16.02 of
this Agreement.

 

Section 16.02– Early Termination by Cenit

 

Cenit may terminate this Agreement in an early manner in case that the Sender
seriously breaches the obligations derived from it. For the early termination to
proceed due to a serious breach, Cenit will give notice of default to the Sender
in a written communication sent to the address registered in this Agreement in
which it will inform of the fact that generated the breach. For the purposes of
this clause, it is consider as a serious breach:

 

(a)Excepting in the cases of force majeure, fortuitous event or act of a third
party, or by liability attributable to Cenit, to deliver less than ninety five
per cent (95%) of the Crude Oil nominated by the Sender and accepted by Cenit in
a Nomination Month, two (2) times during one same Calendar Year, provided that
such situation has affected the Scheduled Capacity and the compliance with
Cenit’s obligations with other senders ad / or Third Parties. . Each event of
default in the terms herein established will be notified to the Sender in
writing within thirty (30) Days after the end of the Month of Operation in which
the default occurred.

 

(b)To be overdue for more than fifteen (15) Days in the payment of the invoices
issued by Cenit pursuant to this Agreement.

 

(c)The unauthorized assignment of the Agreement by the Sender.

 

(d)The voluntary dissolution and liquidation of the Sender.

 

25

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Sole Paragraph

 

The Sender acknowledges that, without prejudice to what has been established in
this article, any breach of the Agreement may give Cenit the right to apply the
sums of money and fines established in the Transporter’s Manual, to enforce the
Guarantee, as well as to request the indemnification of the damages caused to it
by the respective breach.

 

Section 16.03– Early Termination by the Sender

 

(a)The voluntary dissolution and liquidation of Cenit.

 

(b)If at any time during the Term for the Provision of the Service, Cenit does
not provide the Service for a period that exceeds of three (3) months,
continuous and uninterrupted, because of a Justified Event.

 

(c)Due to the breach of Cenit’s obligations.

 

Clause 17.Liquidation

 

(a)Once the performance of the Agreement has concluded or the Term for the
Provision of the Service has expired, the Parties will use their best efforts to
proceed to the liquidation of the Agreement.

 

(b)The Parties will proceed with the liquidation of the Agreement by mutual
consent in a term of one hundred and twenty (120) Days after the date of
expiration of the Term for the Provision of the Service. For these purposes,
Cenit will send to the Sender a proposal of liquidation of the Agreement on
which the Sender will make the observations or suggestions that it considers
pertinent.

 

(c)The Parties will see that the liquidation minutes expressly state:

 

(i)The declaration about the compliance with the obligations on the charge of
each one of the Parties because of the performance of the Agreement; and

 

(ii)The agreements, conciliations and settlements made by the Parties to end the
divergences presented and to be able to be mutually declared in the clear.

 

(d)Once the Agreement has been liquidated by mutual consent, each Party will pay
the other Party the fees or the sums of money that for any other reason it owes
and results from the final liquidation thereof, once the respective deductions
have been made.

 

(e)The exercise of liquidation of the Agreement the subject of this Clause will
not prevent the Parties from resorting to the mechanism for the resolution of
controversies established in Clause 23 of this Agreement when they consider it
pertinent. Likewise, in the event that the Parties are not able to complete the
liquidation of the Agreement and if there are payment obligations pending at the
time of its termination, the Party that so considers may resort to such
mechanism for its enforceability and the exercise of the liquidation will not be
considered as a requirement to proceed with the exercise of the relevant
actions.

 

26

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Clause 18.Assignment of the Contractual Position

 

The Sender may assign the contractual position by means of the release of
capacity through the total or partial assignment of its contractual position
pursuant to the rules established in this Clause.

 

Section 18.01– Assignment by the Sender of the Contractual Position

 

(a)The Sender cannot assign, in whole or in part, its contractual position in
this Agreement, or the rights and obligations contained in it, without the prior
written consent of Cenit.

 

(b)In the event in which the assignment is authorized by Cenit, the assignee
must assume all the rights and obligations in the same terms established in this
Agreement.

 

(c)The assignment can be authorized by Cenit when the Sender evidences to Cenit,
in a sufficient manner, that:

 

(i)The assignee is a legal entity duly incorporated and the term thereof is not
lower than the term of the Agreement and three (3) more years, for which it must
deliver the documents that evidence: (1) the legal existence of the legal entity
that corresponds to the assignee Sender, (2) the capacity of the assignee Sender
to assume the rights and obligations of the Agreement, and (3) the legal
capacity of the person that will represent the assignee Sender in the execution
of the assignment agreement;

 

(ii)The assignee has an adequate financial capacity to cover the obligations
derived from the Agreement, for which it must lodge with Cenit a certificate
signed by the legal representative (or whomever takes its place)) and the
statutory auditor (and if there is not statutory auditor, by a certified public
accountant) whereby the assignee Sender represents that, as of the thirty first
(31st) of December of the year immediately before the assignment, it equity is
equivalent to or higher than three (3) times the amount resulting from
multiplying (1) the Sender’s Contracted Capacity, times (2) the Fee, times (3)
the number of Days of Service remaining until the termination of the Agreement;

 

(iii)In case that the assignee Sender does not have this equity, it can furnish
a certificate issued by the legal representative (or whomever takes its place)
and the statutory auditor (and if there is not statutory auditor, by a certified
public accountant) of an Affiliate of the assignee Sender, expressing the
existence of that equity at the aforementioned date;

 

(iv)The assignee is the owner of Crude Oil;

 

27

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(v)The assignee is not a person or entity that has been forbidden to enter into
transactions or negotiations for persons of the United States of America, under
any of the programs of sanction of the United States of America by the Office of
Foreign Assets Control (“OFAC”) of the Treasury Department of the United States
of America; or that has been included or is included in future within the
sanctions imposed, among other, under the U. N. Security Council, the European
Union or Switzerland, and

 

(vi)The assignee grants the Guarantee.

 

(d)Any total or partial assignment of the contractual position in the terms of
this Section, will be effective on the Month of Operation after the date in
which the assignment takes place and the foregoing cannot affect the programming
of the transportation service.

 

Sole Paragraph

 

In case that the assignee Sender does not meet all the conditions established in
this section, Cenit may authorize such assignment under the condition that the
assignor Sender is joint and severally liable with the assignee for all past,
present and future obligations of this Agreement throughout the term of the
Agreement and until its liquidation.

 

Section 18.02– Assignment by Cenit

 

Cenit may assign in whole or in part the Agreement, as well as any right or
obligation contained in it, where the Sender’s authorization will not be
necessary and provided that the assignee is not a person or entity that has been
forbidden to enter into transactions or negotiations for persons of the United
States of America, under any of the programs of sanction of the United States of
America by the Office of Foreign Assets Control (“OFAC”) of the Treasury
Department of the United States of America; or that has been included or is
included in future within the sanctions imposed, among other, under the U. N.
Security Council, the European Union or Switzerland.

 

Clause 19.Confidentiality

 

(a)The Parties agree to mutually furnish all the technical, commercial, legal
and other information that they may require for the performance of this
Agreement.

 

(b)The Parties mill maintain, and agree that their shareholders, employees,
board members, representatives, administrators, Affiliates and the shareholders,
employees, board members, representatives, administrators thereof, will maintain
in strict confidentiality all the information that they may have or obtain with
this Agreement, in the understanding that the foregoing will not apply to: (i)
information that is available or that is disclosed to the general public,
provided that it has not been disclosed by any of the Parties or any of their
shareholders, employees, board members, representatives, administrators,
Affiliates and the shareholders, employees, board members, representatives,
administrators thereof, with the consent of the other Party; or (ii) information
the divulgation of which is required by a law or regulation applicable, ruling
or arbitration award.

 

28

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(c)The confidentiality obligation agreed in this Clause 19 will be in force (i)
during the entire term of validity of this Agreement and two (2) more years, or
(ii) in case of early termination thereof, up to two (2) more years as from the
date in which the Agreement is terminated in the terms of Section 16.02.

 

Clause 20.Default

 

The Parties expressly waive the formalities of the requirement to be declared in
default in case of delay or omission in the compliance of the obligations
contracted under this Agreement, and therefore, to be judicially reconvened to
be in default. For these purposes, the Parties expressly accept that the written
communication that the complied Party addresses to the Party in default will
suffice.

 

Clause 21.Notifications

 

Section 21.01– Requirements

 

The communications and invoices between the Sender and Cenit that are sent
because of this Agreement will require, for their validity, to be in writing and
that according to the will of the Party that issues them, are personally
delivered, or transmitted by electronic mail or any other means through which
its sending and receipt can be proven.

 

Section 21.02– Effects of the Notifications

 

All the communications will be considered as received and will have effects on
the date of receipt, if personally delivered, or twenty four (24) hours after
the transmission date, if transmitted by fax, electronic mail or any other means
through which its sending and receipt can be proven, provided that the
confirmation is received within the next three (3) Days.

 

Section 21.03– Change of the Address for the Service of Notices

 

Each Party may change their address for the purposes herein established, giving
prior written communication to the other Party fifteen (15) Days before the date
planned for the change.

 

Section 21.04– Address for the Service of Notices

 

All the notifications and communications that the parties must make because of
the performance of this Agreement, will be made to the following addresses:

 

Cenit:

 

Address Carrera 9 No. 76 – 49 Piso 4, Bogotá D.C. Phone (571) 3198800 Extension
18642 Fax (571) 3198799 E - mail juan.huertas@cenit-transporte.com

 

29

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

The Sender:

 

Address Calle 113 No. 7-80 Torre AR, Piso 17 Phone (571) 6585757 Fax (571)
2139327 E - mail juanbuitrago@grantierra.com

 

Clause 22.Law Applicable

 

This Agreement will be governed by the laws of the Republic of Colombia, with
the exclusion of its rules regarding conflict of laws.

 

Clause 23.Resolution of Controversies

 

Any controversy related to this Agreement or arising from it will be subject to
national institutional arbitration, managed by the Arbitration and Conciliation
Center of the Chamber of Commerce of Bogotá, according to the following rules:

 

(a)The tribunal will be made up by three (3) arbitrators appointed by the
Parties by mutual consent and, in the absence of agreement, by the Arbitration
and Conciliation Center of the Chamber of Commerce of Bogotá by draw from the A
List of Arbitrators of said Center, upon request of any of the parties;

 

(b)The arbitration proceedings will be governed by the regulations in force in
Colombia for national institutional arbitration;

 

(c)The venue of the tribunal will be Bogotá, D.C., Colombia;

 

(d)The award must be given in law.

 

Clause 24.Integrity of the Agreement and Amendments

 

Section 24.01– Integrity of the Agreement

 

(a)This Agreement contains the integral and total terms accepted and agreed by
the Parties to govern the legal business of transportation agreed by them, in
respect of the Contracted Capacity and the Service.

 

(b)If any provision of the Agreement is forbidden, becomes null, acknowledged as
inefficacious or cannot be enforceable according to the legislation in force,
all other provisions will survive with full binding and mandatory effects for
the Parties, unless the forbidden, null, inefficacious or unenforceable
provision is essential in a way that the interpretation or compliance thereof is
not possible. In such cases, the Parties agree to negotiate, in good faith, a
valid clause the purpose of which is the same of the same of the null, invalid
or unenforceable provision or provisions.

 

30

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

(c)The fact that any of the Parties does not make the other comply with any of
the provisions of this Agreement at any time, will not be considered as a waiver
of the compliance with such stipulation, unless it is notified to the other
Party in writing. No waiver to invoke a breach of this Agreement will be
considered as a waiver to invoke any other breach.

 

(d)The special conditions of the deal between the Parties are those established
in this Agreement, and therefore they supplement the provisions of the
Transporter’s Manual.

 

(e)The following documents are integral part of the Agreement:

 

Annex A Definitions

Annex B Entry and Exit Points

Annex C Quality of the Crude Oil to be Transported

Annex D Model of the Stand - By Letter of Credit

Annex E Direct Payment Terms and Conditions (Clause 13)

 

(F)Likewise, all the norms and procedures that Cenit has established for the
performance of the activities the subject of this Agreement are integral part of
this Agreement, including CENIT’S Transporter’s Manual, CENIT’S Compliance
Manual, CENIT’S Corporate Governance Manual, as well as CENIT’S Ethics Code.

 

Section 24.02– Amendments

 

Only the amendments to this Agreement that are evidenced in a document signed by
both Parties will be valid. The Transporter’s Manual may be mended by Cenit
according to the regulations in force, and its changes are binding once informed
to the Sender.

 

[SPACE INTENTIONALLY LEFT BLANK]

 

31

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

In witness thereof, it is signed in two (2) identical counterparts, in the city
of Bogotá D. C., on the first day of the month of December of 2014.

 

CENIT   THE SENDER           /s/ Eugenio Gomez Hoyos   /s/ Adrian Coral        
  EUGENIO GÓMEZ HOYOS   ADRIAN CORAL   C.C. No. 79.121.780 of Fontibón   C.C.
No. 79.601.050   General Attorney   Legal Representative               /s/
Alejandra Escobar               ALEJANDRA ESCOBAR       C.C. 52.646.943      
Legal Representative  

 

agreement dc- crude transportation agreement 003-2014 

 

32

 

 

Contrato de Descargue de Crudo

Attachment C

Entry and Exit Point

[tlogo.jpg]

 

Annex A

Definitions

 

The Definitions contained in this Annex A will be applied to the Agreement and
to any addendum signed, as well as to any other Annex or communication crossed
between the Parties. Likewise, the Definitions in the Transporter’s Manual are
part of the Agreement.

 

Affiliate: Means, in respect of any person, any other person, directly or
indirectly Controlled by said person, Controller of said person or subject to
the common Control of said person.

 

Cenit: Has the meaning established in the heading of this Agreement.

 

Additional Capacity: Capacity that corresponds to the volumes in excess of the
Sender’s Contracted Capacity.

 

Sender’s Contracted Capacity: Has the meaning determined in Section 3.05 of this
Agreement.

 

Released Capacity: For a Month of Operation, it means the portion of the
Sender’s Contracted Capacity and / or capacity of the owner that the senders or
owners are willing to cede in the Secondary Market in the terms prescribed in
the regulations in force, in this Agreement and in the Transporter’s Manual.

 

Not - Utilized Capacity: Has the meaning determined in Section 3.06.

 

Excess Capacity: Means, for a given period, the difference between the Effective
Capacity and the addition of: (i) the capacity of the preemptive Right, (ii) the
owner’s capacity; and (iii) the Pipeline’s contracted capacity.

 

Corporate Governance Code: It is the Corporate Governance Code of Cenit
applicable to this Agreement.

 

Agreement: It is this Crude Oil Transportation Agreement.

 

Control: Means the capacity of one person to submit to its will the decisions of
other person or persons. It is assumed if the subordination assumptions of
articles 261 and 262 of the Colombian Commerce Code are present.

 

Crude Oil owned by the Sender: Means the Crude Oil produced by the Sender or its
Affiliates and / or the Crude Oil acquired in any other way by the Sender and
/or its Affiliates.

 

Quality Specifications: Means the Quality Specifications that the Crude Oil must
have for its transportation through the Pipeline which are described in Annex C
to the Agreement.

 

Execution Date: Haas the meaning given to said term in the heading of this
Agreement.

 

Guarantee: Has the meaning determined in Section 6.01 of this Agreement.

 

agreement dc- crude transportation agreement 003-2014

 

33

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Transporter’s Manual: Is the document the purpose of which is to establish the
general conditions for the transportation of Crude Oil owned by the senders
through the Pipeline, fully applicable to this greement.

 

Secondary Market: Means the market whereby Senders and Third parties acquire
Released Capacity offered in the BTO, by means of total or partial assignments
of Released Capacity, entered into with Senders who have Sender’s Contracted
Capacity.

 

NSV: Has the meaning determined in Section 5.05(a) of this Agreement.

 

Pipeline: Means the set of facilities and assets that make up the private – use
system for the transportation and haulage of Crude Oil between Orito and Tumaco,
according to the higher description set forth in Clause 3 of the Transporter’s
Manual.

 

Party or Parties: Means Cenit or the Sender, or both, according to the context
in which the term is used.

 

Debtor Party: Has the meaning determined in Clause 11(b) of this Agreement.

 

Grace Period: Has the meaning determined in Section 12.01Clause 12 of this
Agreement.

 

Term for the Provision of the Service: Has the meaning determined in Section
4.01 of this Agreement.

 

Nomination Process: Is the Nomination Process established in the Transporter’s
Manual that the Sender agrees to uphold by virtue of the Agreement.

 

Point of Entry: Will be the Points of Entry described in Annex B to this
Agreement.

 

Exit Point: Will be the Exit Points described in Annex B to this Agreement.

 

Sender: Means PETROLIFERA PETROLEUM (COLOMBIA) LIMITED as it has been identified
at the beginning of the Agreement.

 

Service: Has the meaning determined in Section 3.01(a) of this Agreement.

 

Fee: Has the meaning determined in Section 5.03 of this Agreement.

 

Representative Market Rate: it is the economic indicator that discloses the
daily level of the official foreign exchange rate in the Colombian spot foreign
currency market, which corresponds to the arithmetic average of the weighed
average U. S. Dollar sale and purchase rates of the interbank operations and
transfers carried out by the intermediaries of the foreign exchange market that
have been authorized by the Foreign Exchange Statute, and which is certified by
the Financial Superintendence of Colombia.

 

34

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Declared Value: (i) For the Crude Oil of the Vasconia Blend type, it will be the
average of the daily closing quotes for the Vasconia Crude Oil, as per the
publication made by Argus during the Month of Operation, (ii) For the Crude Oil
of the Castilla Blend type, it will be the average of the daily closing quotes
for the Castilla Crude Oil, as per the publication made by Argus during the
Month of Operation (in all cases, the arithmetic average will be used rounded to
four decimal figures), and (iii) for Crude Oil other than those mentioned in sub
- sections (i) and (ii) above, which does not have quotation in Argus or another
similar publication , it will be determined using the Specific Gravity (SG)
average, determined as a function of the API gravity , and sulphur contents (%S)
of the Crude Oil to be assessed, according to the quality and quantity report of
the Month of Operation, of the Crude Oil the price of which is to be determined,
according to the following formula:

 

Price per Barrel in Dollars = b0 + (b1*SG) + (b2*%S)

 

Where:

 

b0 = Petroleum base price

b1 = price adjustment coefficient per SG

b2 = price adjustment coefficient per sulphur contents (%S)

 

The figures for b0, b1 and b2 utilized in this formula will be those obtained in
the process of valuation if Crude Oils in the Volumetric Compensation by Quality
of the reference Month of Operation, according to the routine procedures
established by the Transporter.

 

35

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Annex B

Entry and Exit Points

 

1.Orito – Tumaco Pipeline (OTA):

 

Point

#

  Type of Point   Point Name 1   Point of Entry   Orito : Main tanks’ entry
valve 2   Exit Point   Tumaco: Main tanks’ entry valve

 

36

 

 

Contrato de Descargue de Crudo
Annex J
Terms y Conditions del Pago Directo [tlogo.jpg]

 

Annex C

Quality of the Crude Oil to be Transported

 

PRODUCTS' PROPERTIES

 

PARAMETER   Norma ASTM   Unit API   D-1298  

°API min 60°F

°API max 60°F

 

28

30

% BSW   D-4377/D-473   % vol   0,5 SALT   D - 3230   PTB   20 VISCOSITY   D -
445   Maximum in cSt 30°C   45 ACIDITY   D - 664   Maximum in mg KOH / g   0,8
RECEIPT TEMPERATURE       Maximum in °F   Not to exceed of 120°F VAPOR PRESSURE
  D - 323   Reid vapor Pressure  

Not to exceed of

11 lb / Pug2

FLUIDITY POINT   D - 5853   No greater in °C   Not greater than 12°C

 

Quality Specifications of the Hydrocarbon

 

According to the provisions of the Transporter’s Manual:

 

·The Quality of the Crude Oil set forth in this Annex, corresponds to the
quality that the final blend of Crude Oil to be delivered by the Sender must
have. In the event that the Crude Oil delivered by the Sender does not meet the
Crude Oil Quality set forth in this Annex and that it requires the purchase of
diluents to make blends or any other type of expense to make its transportation
feasible, the Sender must request the approval of Cenit before the Delivery for
transportation by Cenit.

 

·It is the responsibility of the Sender to guarantee that it has the right to
deliver or to make others deliver in its name the Crude Oil that Cenit receives
at the Point of Entry. The Sender will hold Cenit harmless in good faith,
released for responsibility for any claim, action or damage that could arise
from lawsuits, claims or administrative, judicial and extrajudicial actions of
third parties that dispute the ownership or possession of the Crude Oil being
transported.

 

·Cenit reserves the right to receive or not the Crude Oil Owned by the Sender
that does not meet the minimum values specified; in case that it receives it,
the Sender will pay to the Transporter the costs incurred in the analysis and in
the eventual treatment of said Crude Oil to bring it to the specifications
required or to implement the scheme required for its transportation.

 

agreement dc- crude transportation agreement 003-2014

 

37

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

·Cenit reserves the right to request, reject or approve the injection, at any
point of the Pipeline of products such as corrosion inhibiters, fluidity point
depressors, friction reducers or any other additive on the Crude Oil to be
transported. The Sender will pay Cenit the costs incurred in the analysis and in
the eventual treatment of this Crude Oil to bring it to the specifications
required or to implement the scheme required for its transportation.

 

·Cenit reserves the right to transport the Crude Oil Owned by the Sender that
exceeds the limits determined by the Transporter for organic chloride, sand,
dust, dirt, glues, impurities, other objectionable substances or other
composites with physical or chemical characteristics that, in the exclusive
determination of the Transporter, can mean that the Crude Oil is not easily
transportable, may damage the Pipeline, or may interfere with the transportation
and the delivery. The Sender will pay Cenit the costs incurred in the analysis
and in the eventual treatment of this Crude Oil to bring it to the
specifications required or to implement the scheme required for its
transportation.

 

·The Transporter, acting in a reasonable manner and in good faith, will have the
right to suggest any change of the minimum quality specifications of the Crude
Oil Owned by the Sender, from time to time, according to the operational
practices, which may be necessary or adequate, including, but not limited to, to
prevent material damages or the material degradation of the Effective Capacity
of the Pipeline, to prevent personal injuries or damages to the property or the
environment. Any change of specification must be subject to an express written
agreement of the Parties.

 

38

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Annex D

Model of the Stand - By Letter of Credit

 

Letter of Credit No. [●]

 

ISSUANCE PLACE AND DATE: [●] END DATE: [●] NOMINAL VALUE: US$ [●] ISSUING BANK:
[●] BENEFICIARY: CENIT TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S.
PRINCIPAL: [●]

 

Please be hereby advised that on account of [●] (the “Principal”), a company
incorporated according to the laws of [●] the bank [●] (the “Bank”) we have
issued in favor of Cenit TRANSPORTE Y LOGÍSTICA DE HIDROCARBUROS S. A. S., with
commercial registration No. 02224959 (the “Beneficiary”), irrevocable Stand - By
Letter of Credit payable upon demand (the “Letter of Credit”) to back the
payment of the obligations, money related or otherwise, of the Principal under
the Crude Oil Transportation Agreement entered into with the Beneficiary and
dated [●] (the “Agreement”), up to the face value set forth above (the
“Guaranteed Obligations”).

 

This Letter of Credit will remain in force from the [●] of [●] of 20[●] until
the date [●] ([●]) calendar days after the [●] of [●] of [●].

 

It is construed that the responsibility of the Bank, derived from this Letter of
Credit, is limited, solely and exclusively, to the amounts and during the terms
set forth in the heading of the Letter of Credit.

 

In case of default of the Principal of any or all of the Guaranteed Obligations,
the Beneficiary, according to the provisions of the Agreement, must report such
default to the Bank in its offices located at [●], within the term of this
Letter of Credit. On the same date of receipt of the aforementioned
communication by the Bank, the Bank will proceed directly to pay, in an
unconditional manner to the order of the Beneficiary the sums of money set forth
in the document of communication of the default on the part of the Beneficiary,
without exceeding, at any time, of the total guaranteed value, against this
Letter of Credit, in (i) pesos, the legal tender of the Republic of Colombia, or
(ii) dollars of the United States of America. In case that the Beneficiary
utilizes this Guarantee in a partial manner, the unused amount will continue
guaranteeing the Guaranteed Obligations and it may be requested by the
Beneficiary in case of default of the Principal up to the end date set forth
above.

 

If no default communication as determined is received within the term of
validity of this Letter of Credit, the Bank’s responsibility derived from it
will cease.

 

39

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

The communication in which the Bank is informed of the breach of the Guaranteed
Obligations will consist of a document duly signed by the legal representative
of the Beneficiary, in its condition as spokesperson of the Beneficiary, or
whoever takes its place, expressing the Principal’s breach of the Guaranteed
Obligations and requesting the total or partial payment of this Guarantee. Said
communication must mention the number of this Letter of Credit and the amount
for which it is being utilized. In case that the Beneficiary opts for utilizing
this Letter of Credit in pesos, the legal tender of the Republic of Colombia,
the amount of the nominal value of the Letter of Credit shall be translated at
the Foreign Exchange Representative Market Rate certified by the Financial
Superintendence of Colombia for the date in which the communication is sent to
the Bank.

 

This document will be governed by the International Stand - by Practices (ISP98)
of the International Chamber of Commerce.

 

40

 

 

Crude Oil Transportation Agreement Ship and Pay [tlogo.jpg]

 

Annex E

Direct Payment Terms and Conditions (Clause 13)

 

In order to comply with the provisions of Law 1676 of 2013, and to proceed with
the direct payment established in Clause 13 of this Agreement, the Parties agree
the following:

 

1.Maximum Amount Covered: The maximum amount covered by the guarantee given by
the Sender, calculated according to the stipulations of Section 6.01 of this
Agreement.

 

2.Description of the Goods: The goods given as guarantee comprise all the Crude
Oils delivered at the Point of Entry to Cenit and that are under the custody of
Cenit for as long as the default of the Secured Obligations by the Sender
persists, as well as the goods derived from or attributable to the same.

 

3.Secured Obligations: The Sender guarantees with the aforementioned goods the
compliance with each and all the obligations established in this Agreement,
including, but not limited to, the payment of the Fee, the establishment and
delivery of the Guarantee, when the same must be established according to the
provisions of Clause 6 of this Agreement, and the obligations established in the
Transporter’s Manual.

 

4.Procedure: In the same way and without prejudice to the provisions contained
in Article 60 of Law 1676 of 2013, the Parties agree to carry out the following
procedure:

 

(a)Five (5) Days after the partial or total default of an obligation guaranteed
by the Sender, Cenit shall have the obligation to send a Provisional Notice to
the Sender, giving it a term of ten (10) Days for the Sender to cure such
default, paying all the interest accrued at the maximum rate allowed by the law.

 

(b)Upon the expiration of the ten (10) – Day term without the Sender having
complied with the obligation due, Cenit may proceed to settle its credit,
including the interest that may have accrued, directly with the Crude Oil owned
by the Sender for the amount of the valuation made according to the provisions
of sub - paragraph (c) below.

 

(c)The direct payment made by Cenit will be made considering the value resulting
from the valuation made by an expert witness chosen by draw from the list
established for those purposes by the Superintendence of Companies, which will
be binding for the Sender and for Cenit and will be made at the time of delivery
or appropriation of the Crude Oil by the Sender.

 

In the event that the value of the Crude Oils as determined by the Expert
Witness exceeds the amount of the obligation due, Cenit must give back the
respective balance, minus costs and expenses, at a point agreed by the parties
by mutual consent.

 

* * *

 

41

